Exhibit PROMISSORY NOTE (Revolving Line of Credit) $3,000,000.00 November 24, 2008 FOR VALUE RECEIVED, the undersigned, PARK CITY GROUP, INC., a Nevada corporation (“Borrower”), promises to pay to the order of U.S.BANK NATIONAL ASSOCIATION (“Lender”), at 170 South Main, Suite 600, Salt Lake City, Utah 84101, or at such other place as Lender may from time to time designate, the principal sum of THREE MILLION DOLLARS ($3,000,000.00), or the aggregate unpaid principal amount of all advances made by Lender to Borrower under the terms of this Note, together with all subsequent advances made, expenditures authorized and additional payments provided for in this Promissory Note, and in any of the Loan Documents (defined below). 1.Definitions.Capitalized terms used in this Note without definition shall have the meaning assigned to such terms in the Loan Agreement.As used in this Note, the following terms shall have the meanings set forth below: “Advances” means all extensions of credit made by Lender to Borrower under the terms of the Loan Agreement. “Assignments of Deposit Account” means the separate Assignments of Deposit Account, dated the same date as this Note, executed by Borrower, Riverview Financial Corp., a California corporation, and the Guarantor in favor of Lender. “Credit Limit” means THREE MILLION DOLLARS ($3,000,000.00), the maximum principal amount of the Loan that may be outstanding at any time.The Credit Limit shall reduce over the term of the Loan, as described in the Loan
